Title: To Benjamin Franklin from Antoine Borel, 1 June 1778
From: Borel, Antoine
To: Franklin, Benjamin


Monsieur,
Ce 1. Juin 1778
J’ai encore recours a vos bontées, pour vous prier de me donner quelques moments pour faire votre portrait sur la copie de votre dessein que j’ai destinés à être gravées. Vous voudrés bien donner au porteur l’heure et le Jour que vous m’accorderés cette grace. J’ai l’honneur d’etre avec respect et reconnaissance Monsieur Votre tres humble et tres obeissant serviteur
Borel
 
Notation: Borrel 1er Jun 1778.
